

116 S1410 IS: Funding Instruction for Safety, Health, and Security Avoids Fishing Emergencies Act
U.S. Senate
2019-05-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1410IN THE SENATE OF THE UNITED STATESMay 9, 2019Mr. Markey (for himself, Mr. Sullivan, Mrs. Shaheen, Mr. King, Ms. Collins, Ms. Murkowski, Ms. Warren, Ms. Hassan, and Mr. Reed) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo amend the Federal share of the fishing safety standards grants.1.Short titleThis Act may be cited as the Funding Instruction for Safety, Health, and Security Avoids Fishing Emergencies Act or the FISH SAFE Act.2.Amendment of Federal share of the fishing safety standards grants(a)AmendmentSection 4502 of title 46, United States Code, is amended—(1)in subsection (i)(3), by striking 50 and inserting 75; and(2)in subsection (j)(3), by striking 50 and inserting 75.(b)Retroactive effective dateThe amendment made by subsection (a) takes effect on the day after the date of enactment of the Frank LoBiondo Coast Guard Authorization Act of 2018 (Public Law 115–282).3.ReimbursementAmounts appropriated to carry out section 4502 of title 46, United States Code, under the Consolidated Appropriations Act, 2017 (Public Law 115–31), shall be available until not later than September 30, 2020, in order for the Secretary of Health and Human Services to provide a reimbursement or supplement to a recipient of a grant under the Fishing Safety Training Grants Program under section 4502(i) of title 46, United States Code, or the Fishing Safety Research Grant Program under section 4502(j) of title 46, United States Code, in an amount that is equal to, for any non-Federal share provided by such grant recipient under such Program that is more than 25 percent, the amount of such excess non-Federal share expended or included in the approved budget by such grant recipient.4.Authorization of appropriations amendmentsSection 4502 of title 46, United States Code, is amended—(1)in subsection (i)(4), by striking 2019 and inserting 2021; and(2)in subsection (j)(4), by striking 2019 and inserting 2021.